EXHIBIT 10.1



SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT




THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
March 29, 2019 (this “Amendment”), is by and among CROSS COUNTRY HEALTHCARE,
INC., a Delaware corporation (the “Borrower”), the Guarantors party hereto, the
Lenders party hereto and SunTrust Bank, in its capacities as Administrative
Agent, Swingline Lender and Issuing Bank.


RECITALS


WHEREAS, the Borrower, the Guarantors from time to time party thereto, the
Lenders from time to time party thereto and the Administrative Agent are parties
to that certain Amended and Restated Credit Agreement, dated as of August 1,
2017 (as amended by that certain First Amendment to Amended and Restated Credit
Agreement dated as of October 30, 2018 and as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);


WHEREAS, the Borrower has requested that the Lenders make certain modifications
to the Credit Agreement; and


WHEREAS, the Lenders (by act of Required Lenders) have agreed to provide such
requested amendments, subject to the terms and conditions herein;


NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:


1.             Introductory Paragraph and Recitals.  The above introductory
paragraph and recitals of this Amendment are incorporated herein by reference as
if fully set forth herein.


2.             Definitions.  Capitalized terms used herein (including in the
recitals hereof) and not otherwise defined herein shall have the meanings
provided in the Credit Agreement.


3.        Optional Reduction of Aggregate Revolving Commitments.  Pursuant to
Section 2.8 of the Credit Agreement (other than the requirement for three
Business Days’ prior written notice, which is waived below), the Borrower hereby
reduces the Aggregate Revolving Commitments from ONE HUNDRED FIFTEEN MILLION
DOLLARS ($115,000,000) to SEVENTY-FIVE MILLION DOLLARS ($75,000,000), which
partial reduction shall apply to reduce proportionately and permanently the
Revolving Commitment of each Revolving Lender.  The Lenders (by act of the
Required Lenders), hereby waive the notice requirements for such option
reduction by the company of the Aggregate Revolving Commitments.  The Revolving
Commitment of each Revolving Lender after giving effect to this optional
reduction by the Borrower is as reflected on Schedule I attached hereto.


4.                 Amendments.


(a)            Section 1.1 of the Credit Agreement is amended to include the
following new definitions in appropriate alphabetical order:
 
“Accounts” shall mean “accounts”, as defined in Article 9 of the Uniform
Commercial Code.



--------------------------------------------------------------------------------



“Consolidated Asset Coverage Ratio” shall mean, as of any date, the ratio of (a)
all Accounts of the Loan Parties as of such date (less those Accounts that are
not collectable or which are unlikely to be collected, in each case as
determined by the Borrower in its reasonable discretion) to (b) Consolidated
Total Debt as of such date less unencumbered and available cash and Permitted
Investments of the Loan Parties (subject to no Liens other than those in favor
of the Administrative Agent or customary Liens in favor of applicable depository
banks or securities intermediaries) as of such date in an aggregate amount not
to exceed $10,000,000.
 
“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Borrower or any Subsidiary to make earn out or other contingency payments
(including purchase price adjustments, non-competition agreements, consulting
agreements and other indemnity obligations) pursuant to the documentation
relating to such Acquisition (and including fixed deferred payments related to
such Acquisitions).  For purposes of determining the aggregate consideration
paid for an Acquisition and for determining the amount of any Earn Out
Obligations to be included in the definition of Consolidated Fixed Charge
Coverage Ratio, the amount of Earn Out Obligations shall be deemed to be the
aggregate liability in respect thereof, as determined in accordance with GAAP.


“Screen Rate” shall mean the rate specified in clause (a) of the definition of
Adjusted LIBOR.


“Second Amendment” shall mean that certain Second Amendment to Amended and
Restated Credit Agreement dated as of March 29, 2019 by and among the Loan
Parties, the Lenders party thereto and the Administrative Agent.
 
“Second Amendment Effective Date” shall mean March 29, 2019.
 
(b)            The definition of “Aggregate Revolving Commitments” in Section
1.1 of the Credit Agreement is amended by (i) replacing the text “Effective
Date” with the text “Second Amendment Effective Date”, (ii) replacing the text
“One Hundred Fifteen” with the text “Seventy-Five” and (iii) replacing the text
“($115,000,000)” with the text “($75,000,000)”.
 
(c)            The definition of “Applicable Margin” in Section 1.1 of the
Credit Agreement is amended by (i) replacing the text “Level V” with the text
“Level VII”, (ii) replacing the text “Effective Date” with the text “Second
Amendment Effective Date”, (iii) replacing the text “September 30, 2017” with
the text “March 31, 2019”, (iv) replacing the text “Level III” with the text
“Level VI” and (v) amending the table therein in its entirety to read as
follows:
 
 
 
Level
 
 
Consolidated Net Leverage Ratio
Eurodollar Loans,
LIBOR Index Rate Loans and
Letter of Credit Fee
 
 
Base Rate
Loans
 
Commitment
Fee
I
< 1.50:1.00
1.75%
0.75%
0.25%
II
> 1.50:1.00 but < 2.00:1.00
2.00%
1.00%
0.30%
III
> 2.00:1.00 but < 2.50:1.00
2.25%
1.25%
0.30%
IV
> 2.50:1.00 but < 3.00:1.00
2.50%
1.50%
0.35%
V
> 3.00:1.00 but <3.50:1.00
2.75%
1.75%
0.40%
VI
> 3.50:1.00 but <4.00:1.00
3.00%
2.00%
0.45%
VII
> 4.00:1.00
3.25%
2.25%
0.50%




--------------------------------------------------------------------------------



(d)            The definition of “Consolidated EBITDA” in Section 1.1 of the
Credit Agreement is amended by replacing the text “Effective Date” in clause
(ii) of the proviso therein with the text “Second Amendment Effective Date”.
 
(e)            The definition of “Consolidated Net Leverage Ratio” in Section
1.1 of the Credit Agreement is amended by (i) inserting the text “and Permitted
Investments” immediately following the text “available cash” and (ii) inserting
the text “(subject to no Liens other than those in favor of the Administrative
Agent or customary Liens in favor of applicable depository banks or securities
intermediaries)” immediately following the text “Permitted Investments of the
Borrower and the Guarantors”.
 
(f)            The definition of “Consolidated Total Debt” in Section 1.1 of the
Credit Agreement is amended by (i) inserting the text “(i)” immediately
following the text “but excluding” and (ii) inserting the text “and (ii) the
aggregate stated amount of letters of credit to the extent that such letters of
credit (including Letters of Credit) have been Cash Collateralized” immediately
prior to the final period therein.
 
(g)            The definition of “Consolidated Total Leverage Ratio” in Section
1.1 is deleted in its entirety.
 
(h)            The definition of “Indebtedness” in Section 1.1 of the Credit
Agreement is amended by inserting the text “(including, without limitation, Earn
Out Obligations) which appear as liabilities on the balance sheet of such Person
as determined in accordance with GAAP” immediately following the text “deferred
purchase price of property or services”.
 
(i)            The definition of “Permitted Acquisition” in Section 1.1 of the
Credit Agreement is amended by (i) deleting the “and” immediately prior to
clause (iii) therein and (ii) replacing the text “earn-out obligations” with the
text “Earn Out Obligations”.
 
(j)            Section 2.16 of the Credit Agreement is amended and restated in
its entirety to read as follows:
 
Inability to Determine Interest Rates.
 
(a)            If prior to the commencement of any Interest Period for any
Eurodollar Borrowing,
 
(i)   the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower absent manifest error) that, by
reason of circumstances affecting the relevant interbank market, adequate and
reasonable means do not exist for ascertaining the Adjusted LIBOR (including,
without limitation, because the Screen Rate is not available or published on a
current basis) for such Interest Period or the One Month LIBOR Index Rate, or


(ii)   the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBOR for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making, funding or maintaining their
(or its, as the case may be) Eurodollar Loans for such Interest Period, then the
Administrative Agent shall give written notice thereof (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter.  Until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances giv-ing rise to such notice no
longer exist, (A) the obligations of the Lenders to make Eurodollar Loans or
LIBOR Index Rate Loans, as applicable, or to continue or convert outstanding
Loans as or into Eurodollar Loans or LIBOR Index Rate Loans, as applicable,
shall be suspended and (B) all such affected Loans shall be converted into Base
Rate Loans on the last day of the then current Interest Period applicable
thereto unless the Borrower prepays such Loans in accordance with this
Agreement.  Unless the Borrower notifies the Administrative Agent at least one
Business Day before the date of any Eurodollar Borrowing for which a Notice of
Revolving Borrowing or Notice of Conversion/Continuation has previously been
given that it elects not to borrow on such date, then such Revolving Borrowing
shall be made as a Base Rate Borrowing.
 

--------------------------------------------------------------------------------



(b)            If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) above have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a)(i) above have not arisen but the supervisor for the administrator
of the Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the Screen Rate shall no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to establish an alternate rate of interest to the Screen Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such related changes shall not include a reduction of
the Applicable Margin).  Notwithstanding anything to the contrary in Section
11.2, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five (5) Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
amendment.  Until an alternate rate of interest shall be determined in
accordance with this clause (b) (but, in the case of the circumstances described
in clause (ii) of the first sentence of this Section 2.16(b), only to the extent
the Screen Rate for the applicable currency and/or such Interest Period is not
available or published at such time on a current basis), (x) any Notice of
Conversion/Continuation that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (y) if any Notice of Revolving Borrowing or Notice of Swingline Borrowing
requests a Eurodollar Borrowing, such Borrowing shall be made as a Base Rate
Borrowing; provided, that, if such alternate rate of interest shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.


(k)            The portion of Section 6.1 of the Credit Agreement immediately
prior to the first proviso therein is amended and restated in its entirety to
read as follows:
 
Section 6.1                          Consolidated Net Leverage Ratio.  Permit
the Consolidated Net Leverage Ratio as of the end of each Fiscal Quarter,
commencing with the Fiscal Quarter ending September 30, 2017, to be greater than
(a) for each Fiscal Quarter ending from September 30, 2017 through and including
June 30, 2018, 3.50:1.00, (b) for the Fiscal Quarter ending September 30, 2018,
3.75:1.00, (c) for each Fiscal Quarter ending December 31, 2018 through and
including June 30, 2019, 4.60:1.00, (d) for the Fiscal Quarter ending September
30, 2019, 4.25:1.00, (e) for the Fiscal Quarter ending December 31, 2019,
4.00:1.00, (f) for the Fiscal Quarter ending March 31, 2020, 3.75:1.00, (g) for
the Fiscal Quarter ending June 30, 2020, 3.50:1.00, (h) for the Fiscal Quarter
ending September 30, 2020, 3.25:1.00, and (i) for the Fiscal Quarter ending
December 31, 2020 and each Fiscal Quarter ending thereafter, 3.00:1.00;
 

--------------------------------------------------------------------------------



(l)            Section 6.1 of the Credit Agreement is further amended by (i)
inserting the text “commencing with the Fiscal Quarter ending March 31, 2020 and
for each Fiscal Quarter ending thereafter,” immediately following the text
“provided, however, that”, (ii) replacing each instance of the text
“Consolidated Total Leverage Ratio” with the text “Consolidated Net Leverage
Ratio” and (iii) replacing the text “earn-out obligations” with the text “Earn
Out Obligations”.


(m)            A new Section 6.3 is added to the Credit Agreement immediately
following Section 6.2 to read as follows:


Section 6.3   Consolidated Asset Coverage Ratio.  Permit the Consolidated Asset
Coverage Ratio as of the end of each Fiscal Quarter ending March 31, 2019
through and including the Fiscal Quarter ending December 31, 2019 (but not, for
purposes of clarity, any Fiscal Quarter ending thereafter), to be less than
1.10:1.00.


(n)            Section 7.5(d) of the Credit Agreement is amended by (i)
replacing the text “covenant set forth in Section 6.2” in clause (ii)(A) with
the text “covenants set forth in Sections 6.2 and 6.3” and (ii) replacing the
text “Consolidated Total Leverage Ratio” with the text “Consolidated Net
Leverage Ratio”.


(o)            Section 8.3 of the Credit Agreement is amended by replacing each
instance of the text “Article VI” with the text “Sections 6.1 and 6.2”.


(p)            Section 11.2(b) of the Credit Agreement is amended by inserting
the text “subject to Section 2.16(b),” immediately following the text “given;
provided, that,”


(q)            Schedule I (Commitment Amounts) to the Credit Agreement is hereby
amended in its entirety to read as Schedule I (Commitment Amounts) attached
hereto.


5.            Effectiveness; Conditions Precedent.  This Amendment shall be
effective upon receipt by the Administrative Agent of each of the following:


(a)            a counterpart of this Amendment signed by the Administrative
Agent, the Required Lenders, the Borrower and each Guarantor; and


(b)            all fees and other amounts due and payable on or prior to the
Second Amendment Effective Date, including reimbursement or payment of all
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel to the Administrative Agent) required to be reimbursed or paid by the
Borrower hereunder, under any other Loan Document and under any agreement with
the Administrative Agent.


6.            Miscellaneous.


(a)            This Amendment shall be deemed to be, and is, a Loan Document.


(b)            Effective as of the date hereof, all references to the Credit
Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by this Amendment.



--------------------------------------------------------------------------------



(c)            Each of the Loan Parties (i) acknowledges and consents to all of
the terms and conditions of this Amendment, (ii) agrees that this Amendment and
all documents, agreements and instruments executed in connection herewith do not
operate to reduce or discharge its obligations under the Credit Agreement or the
other Loan Documents or any certificates, documents, agreements and instruments
executed in connection therewith (except to the extent such obligations are
modified pursuant to this Amendment), (iii) affirms all of its obligations under
the Loan Documents (as amended by this Amendment), (iv) agrees that this
Amendment and all documents, agreements and instruments executed in connection
with this Amendment shall in no manner impair or otherwise adversely affect any
of the Liens granted in or pursuant to the Loan Documents and (v) affirms that
each of the Liens granted in or pursuant to the Loan Documents are valid and
subsisting.


(d)            Each of the Loan Parties hereby represents and warrants to the
Administrative Agent and the Lenders as follows:


(i)             such Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment;


(ii)           this Amendment has been duly executed and delivered by such Loan
Party and constitutes such Loan Party’s legal, valid and binding obligations,
enforceable in accordance with its terms;


(iii)  no consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by any Loan
Party of this Amendment; and


(iv)  all representations and warranties of each Loan Party set forth in the
Loan Documents are true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties are true and correct in all respects) except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties are true and correct in all respects) as of such earlier date.


(e)            This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts (including by telecopy),
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.  Delivery of an executed counterpart of a signature
page of this Amendment by facsimile transmission or by any other electronic
imaging means (including pdf), shall be effective as delivery of a manually
executed counterpart of this Amendment.
 
(f)            This Amendment and any claims, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Amendment and the transactions contemplated hereby shall be
construed in accordance with and be governed by the Law of the State of New
York.


7.            No Other Changes.  Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.



--------------------------------------------------------------------------------



8.            Fees and Expenses.  The Borrower agrees to pay all reasonable
out-of-pocket fees and expenses of the Administrative Agent in connection with
the preparation, execution and delivery of this Amendment, including without
limitation the reasonable fees and expenses of Moore & Van Allen PLLC, counsel
to the Administrative Agent.


[SIGNATURE PAGES FOLLOW]







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.





BORROWER:

CROSS COUNTRY HEALTHCARE, INC.,
a Delaware corporation
 
 
 
 
 
 
 
By:
/s/ William J. Burns
 
Name:
William J. Burns
 
Title:
EVP and Chief Financial Officer
 
 
 
GUARANTORS:

CEJKA SEARCH, INC.,
a Delaware corporation
 
 
 
 
 
 
 
By:

/s/ William J. Burns
 
Name:
William J. Burns
 
Title:

Vice President
 
 
 
 
CROSS COUNTRY STAFFING, INC.,
a Delaware corporation
 
 
 
 
 
 
 
By:
/s/ William J. Burns
 
Name:

William J. Burns

 
Title:

Vice President
 
 
 
 
CROSS COUNTRY SUPPORT SERVICES, LLC,
a Delaware limited liability company
 
 
 
 
 
 
 
By:
/s/ William J. Burns
 
Name:
William J. Burns
 
Title:
Vice President
 
 
 
 
MDA HOLDINGS, INC.,
a Delaware corporation 
 
 
 
 
 
 
 
By:
/s/ William J. Burns
 
Name:
William J. Burns
 
Title:
Vice President
 
 
 
 
ASSIGNMENT AMERICA, LLC,
a Delaware limited liability company
 
 
 
 
 
 
 
By:
/s/ William J. Burns
 
Name:
William J. Burns
 
Title:

Vice President






CROSS COUNTRY HEALTHCARE, INC.

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


--------------------------------------------------------------------------------






TRAVEL STAFF, LLC,
a Delaware limited liability company

 
 
 
 
 
 
 
By:
/s/ William J. Burns
 
Name:
William J. Burns
 
Title:
Vice President
 
 
 

LOCAL STAFF, LLC,
a Delaware limited liability company
 
 
 
 
 
 
 
By:

/s/ William J. Burns
 
Name:
William J. Burns
 
Title:

Vice President
 
 
 
 
MEDICAL DOCTOR ASSOCIATES, LLC,
a Delaware limited liability company
 
 
 
 
 
 
 
By:
/s/ William J. Burns
 
Name:

William J. Burns

 
Title:

Vice President
 
 
 
 
CREDENT VERIFICATION AND LICENSING SERVICES, LLC,
a Delaware limited liability company
 
 
 
 
 
 
 
By:
/s/ William J. Burns
 
Name:
William J. Burns
 
Title:
Vice President
 
 
 
 
OWS, LLC,
a Delaware limited liability company

 
 
 
 
 
 
 
By:
/s/ William J. Burns
 
Name:
William J. Burns
 
Title:
Vice President
 
 
 
 
NEW MEDISCAN II, LLC,
a California limited liability company
 
 
 
 
 
 
 
By:
/s/ William J. Burns
 
Name:
William J. Burns
 
Title:

Vice President






CROSS COUNTRY HEALTHCARE, INC.

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


--------------------------------------------------------------------------------






MEDISCAN NURSING STAFFING, LLC,
a California limited liability company
 
 
 
 
 
 
 
By:
/s/ William J. Burns
 
Name:
William J. Burns
 
Title:
Vice President
 
 
 

MEDISCAN DIAGNOSTIC SERVICES, LLC,
a California limited liability company
 
 
 
 
 
 
 
By:

/s/ William J. Burns
 
Name:
William J. Burns
 
Title:

Vice President
 
 
 
 
ADVANTAGE RN, LLC,
a Delaware limited liability company
(f/k/a ARNC HOLDCO, LLC)
 
 
 
 
 
 
 
By:
/s/ William J. Burns
 
Name:

William J. Burns

 
Title:

Vice President
 
 
 
 
ADVANTAGE ON CALL, LLC,
a Delaware limited liability company
(f/k/a CAOC, LLC)
 
 
 
 
 
 
 
By:
/s/ William J. Burns
 
Name:
William J. Burns
 
Title:
Vice President
 
 
 
 
ADVANTAGE LOCUMS, LLC,
a Delaware limited liability company
(f/k/a LTU, LLC) 
 
 
 
 
 
 
 
By:
/s/ William J. Burns
 
Name:
William J. Burns
 
Title:
Vice President





CROSS COUNTRY HEALTHCARE, INC.

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


--------------------------------------------------------------------------------




ADVANTAGE RN LOCAL STAFFING, LLC,
a Delaware limited liability company
(f/k/a CARNLS, LLC)
 
 
 
 
 
 
 
By:
/s/ William J. Burns
 
Name:

William J. Burns

 
Title:

Vice President
 
 
 
 
ARNCP, LLC,
a Delaware limited liability company
 
 
 
 
 
 
 
By:
/s/ William J. Burns
 
Name:
William J. Burns
 
Title:
Vice President
 
 
 
 
AMERICAN PERSONNEL, INC.,
a Massachusetts corporation
 
 
 
 
 
 
 
By:
/s/ William J. Burns
 
Name:
William J. Burns
 
Title:
Vice President





CROSS COUNTRY HEALTHCARE, INC.

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------



ADMINISTRATIVE
AGENT:
SUNTRUST BANK,
as Administrative Agent, as an Issuing Bank and as
Swingline Lender
 
 
 
 
 
 
 
By:
/s/ Jonathan Hart
 
Name:
Jonathan Hart   Title:
Vice President





CROSS COUNTRY HEALTHCARE, INC.

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------




LENDERS:
SUNTRUST BANK,
as a Lender
 
 
 
 
 
 
 
By:
/s/ Jonathan Hart
 
Name:
Jonathan Hart   Title:
Vice President





CROSS COUNTRY HEALTHCARE, INC.

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------






BMO HARRIS BANK N.A.,
as a Lender
 
 
 
 
 
 
 
By:
/s/ Jason Deegan
 
Name:
Jason Deegan   Title:
Director





CROSS COUNTRY HEALTHCARE, INC.

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------






BANK UNITED, N.A.,
as a Lender
 
 
 
 
 
 
 
By:
/s/ Vanessa C. Civalero
 
Name:
Vanessa C. Civalero   Title:
Senior Vice President





CROSS COUNTRY HEALTHCARE, INC.

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------






FIFTH THIRD BANK,
as a Lender
 
 
 
 
 
 
 
By:
/s/ Ellie Robertson
 
Name:
Ellie Robertson   Title:
Officer





CROSS COUNTRY HEALTHCARE, INC.

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as a Lender
 
 
 
 
 
 
 
By:
/s/ Heath B. Lipson
 
Name:
Heath B. Lipson   Title:
Senior Vice President





CROSS COUNTRY HEALTHCARE, INC.

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------






CADENCE BANK,
as a Lender
 
 
 
 
 
 
 
By:
/s/ Will Donnelly
 
Name:
Will Donnelly   Title:
Assistant Vice President





CROSS COUNTRY HEALTHCARE, INC.

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------






CAPITAL BANK-a division of FIRST TENNESSEE
BANK NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
 
By:
/s/ Demetrio Papatriantafyllou
 
Name:
Demetrio Papatriantafyllou   Title:
Portfolio Manager





CROSS COUNTRY HEALTHCARE, INC.

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------



SCHEDULE I


Commitment Amounts


 
 
Lenders
 
Revolving Commitment as
of the Second Amendment
Effective Date
   
Pro Rata Share of
Revolving Commitment
   
Term Loan A Commitment
as of the Second
Amendment Effective Date
   
Pro Rata Share of Term
Loan A Commitment
 
SunTrust Bank
 
$
14,825,581.41
     
19.767441870
%
 
$
16,580,223.35
     
19.767441850
%
BMO Harris Bank N.A.
 
$
13,081,395.35
     
17.441860461
%
 
$
14,629,608.83
     
17.441860470
%
Bank United, N.A.
 
$
12,209,302.32
     
16.279069765
%
 
$
13,654,301.58
     
16.279069770
%
Fifth Third Bank
 
$
12,209,302.32
     
16.279069765
%
 
$
13,654,301.58
     
16.279069770
%
Bank of America, N.A.
 
$
12,209,302.32
     
16.279069765
%
 
$
13,654,301.59
     
16.279069770
%
Cadence Bank
 
$
6,976,744.19
     
9.302325583
%
 
$
7,802,458.04
     
9.302325580
%
Capital Bank
 
$
3,488,372.09
     
4.651162791
%
 
$
3,901,229.03
     
4.651162790
%
Total:
 
$
75,000,000.00
     
100.000000000
%
 
$
83,876,424.00
     
100.000000000
%


